Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The IDS submissions on 2/24/2022 have been reviewed and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has amended the independent claims to state “wherein the opcode is to indicate execution circuitry is to…” which seems to be a near verbatim copy of the language that immediately follows. It’s unclear what the intention of this limitation is or how it further limits the claims over what previously existed. In similar cases Applicant has then cancelled the bulk of the execution limitation and simply replaced it with something along the lines of “execution circuitry to execute the decoded instruction according to the opcode” but no such amendment was made here.  For the purpose of examination Examiner will interpret the claims are written but clarification is requested.
Applicant has further amended claim 1 to state “…and store the retrieved configuration information as description data at the memory location and store the retrieved configuration information as description data at the memory location.” Which appears redundant as it’s repeated. Examiner will interpret this as unintentional duplication and suggests removing the added language.
Applicant makes use of the infinitive form of the verb, e.g. “to execute”, in an almost exclusive fashion.  The language of the claims have raised the issue of what the claims cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific memory operations circuitry 1325, the execution circuitry 2108, or something else?  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TILESTORE or STTILECFG) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has previously amended claim 1 to state “to decode a single instruction” or “decoded single instruction”. Based on the remarks in related applications, for example on page 8 of the remarks on 7/9/2020 in copending application 15/859,271, Examiner interprets ‘single’ to mean “only one” or “not one of several”. Applicant has further amended the claim now to state “an instance of a single instruction”. Substituting that into, for example, claim 1 would read as “decode circuitry to decode an instance of only one instruction…”. In this interpretation the original disclosure lacks support for the amended claim. The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes other instructions, such as TDPPAIR. While the intention may be to indicate that the operation described herein is carried out over one instruction as opposed to multiple the implication of the amendment is different and not supported. In the interest of compact prosecution, Examiner notes that the use of the transitional phrase ‘comprising’ the claim is open ended so it would be best to remove the words all together. Further assuming arguendo, that the term was somehow amended to be more limiting, given the concept of merged instructions either as a compression mechanism or to make new instructions (e.g. fused instructions like FMA) this wouldn’t otherwise place the claims in condition for allowance and should be removed all the same.
Claims 2-7 depend on claim 1 and are rejected for the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the loading and storing of information. The limitations are presented in a manner that, under its broadest reasonable interpretation, cover movement of information, a mental process (and mathematical operations in claim 8), but for the recitation of generic computer components. That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output) nothing in the claim precludes the step from practically being performed in the mind in calculation and/or moving information around. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites (a) the generic elements of a processor pipeline (decoder and execution) and the generic format of an instruction and (b) storing the output in memory. The processor is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The storing output is an extra-solution activity to the judicial exception. See MPEP 2106.05(g), for example, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components or extra-solution activity. As per MPEP 2106.05(d), storing and retrieving information is considered well-understood, routine, and conventional activity as per Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claims are not patent eligible.
The dependent claims provide details of the storage, format, type, etc, which is considered part of the abstract idea, generic hardware (2106.05(b)), or field of use (2106.05(h)) and thus recite the same abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al., US 7,932,910 (herein Hansen).
As to claim 1, Hansen teaches: An apparatus (C. 3 L. 35; FIG. 1) comprising: decode circuitry to decode an instance of a single instruction having an opcode and memory location information (FIG. 5, FIG. 6, C. 41 L. 4-15, e.g. pecifer decoding), wherein the opcode is to indicate execution circuitry is to retrieve configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the memory location (Claim 1, “wherein the functional unit…wide storage operand…vector operand register…control register…result register” specifically operands specify locations (about usage) in storage, the control register specifies the size, and so on); execution circuitry, in response to the decoded instance of the single instruction, to be configured to execute the decoded instance of the single instruction (FIG. 7, Wide Function Unit) to retrieve configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the memory location and store the retrieved configuration information s description data at the memory location (Claim 1, “wherein the functional unit…wide storage operand…vector operand register…control register…result register” specifically operands specify locations (about usage) in storage, the control register specifies the size, and so on).  
As to claim 1, Hansen teaches: The apparatus of claim 1, wherein the storage is a plurality of packed data registers and the two-dimensional data structures are overlaid on the plurality of packed data registers (C. 4 L. 2-4).  
As to claim 3, Hansen teaches: The apparatus of claim 1, wherein the storage is a plurality of packed data registers and memory, and the two-dimensional data structures are overlaid on the plurality of packed data registers and memory (C 4. L. 2-4).  
As to claim 4, Hansen teaches: The apparatus of claim 1, wherein the memory location is to be accessed using information to be stored in a scale-index-base format (C. 24. 59-62).  
As to claim 5, Hansen teaches: The apparatus of claim 1, wherein the description data comprises: 1) an index into a table which is to store a number of bytes in a two- dimensional data structure, and bytes per row of the two-dimensional data structure; 2) restart information used in two-dimensional data structure operations; and 3) indications of a number of rows and columns per two-dimensional data structure (C 4 L. 23 lookup table, C. 104. L. 44-48, FIG. 36A, Claim 1).
As to claim 6, Hansen teaches: The apparatus of claim 5, wherein the description data is to further comprise an indication of pairs two-dimensional data structures (C. 20 L. 31-32).  
As to claim 7, Hansen teaches: The apparatus of claim 1, wherein the description data is retrieved from at least one register of the apparatus (Claim 1).
As to claims 8-14, these claims are the method claims corresponding to the apparatus claims 1-7 and are rejected for the same reasons mutatis mutandis. As to claim 8, Hansen further teaches: performing matrix operations using execution circuity configured according to configuration information (FIG. 39A for example, C. 13 L. 42-45 describes some operations of the processor).
As to claims 15-20, these claims are the medium claims corresponding to the apparatus claims 1-6 and are rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not fully persuasive. Applicant argues in substance:
Applicant again notes that is not what the CFR requires and Applicant has done what the CFR requires to the best of its abilities. If the Office chooses to ignore the law in favor of its own regulations that is on the Office.
This argument is not persuasive. The CFR requires that Applicant provide a date but does not elaborate on what that information includes. MPEP 609.04(a) clarifies that to mean month and year. The Office is not ignoring the law, rather providing clarification for prosecution. The reference(s) will not be considered without a month or the statement available in MPEP 609.04(a).
Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant does not intend to invoke means plus function and has no reason to select particular execution circuitry. Nor is there an unlimited scope. A decoder and execution circuitry have to support an instance of the single instruction. That is limiting. Decoders and execution circuitry that do not support such an instruction would not infringe. This is consistent with In re Swinehart.
This argument is not persuasive. The issue is not with the use of functional language, Examiner recognizes that as permissible. The concern here is with the near exclusive use of the infinitive verb in conjunction with functional use – i.e. things that may never happen or haven’t happened. As an example, the execution circuitry doesn’t execute the instruction, it’s not even configured to do so, rather it is only “to be configured to execute”. This means it may never happen. Additionally, given the nature of emulation and simulation the bounds are unclear. The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). Examiner believes the effort here is to cover the processor while not in use or powered and prior to any initial setup, but there are better ways to accomplish this goal if this is the intent.
The Office asserts that it is not asserting that the claims were "directed to generic computer components," but that is asserting the limitations allegedly "cover a mathematical operation (abstract idea) but for the recitation of generic computer components." Applicant does not understand how that is not asserting that what is claimed is in a "generic computer" which it is not and clearly cannot be the case. It cannot be the case because there is NO generic computer or general purpose computer which has a decoder to handle the opcode claimed, nor execution circuitry which executes the claimed decoded single instruction. That is an undeniable fact. 
This argument is not persuasive. This argument appears to somewhat cross over with arguments from another case as the prior action herein was the first action with a 101 rejection and quotes from a different case (perhaps 15/859,271 with a response filed on the same day as this case). Nevertheless there is a distinction in “directed to” and “in a” as argued. For the purpose of analysis under 101, an abstract idea on what is otherwise generic hardware does not make the hardware non-generic. MPEP 2106.05(b) lays out considerations for particular machines, particularly: It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). The decoder and execution logic are not a particular machine as currently claimed, they are generic components under the considerations of 101.
The Office asserts that the elements of the claim are not directed to a practical application which is clearly false. The claimed subject matter improves matrix operations in a computing environment. For example, by supporting a single instruction such as claimed, a program can be significantly shorter thus requiring less energy to execute, less energy to store, etc. Is that not an improvement?
This argument is not persuasive. Applicant’s claims are not directed to a practical application as per MPEP 2106.05. Examiner has considered the factors and determined that Applicant’s claims do not contain a practical application. As noted fused instructions exist as do other means of code compression.
The MPEP's citation of McRo and DDR is instructive and supports Applicant's assertion of patentability. McRo in the cited pages stated that "The abstract idea exception has been applied to prevent patenting of claims that abstractly cover results where 'it matters not by what process or machinery the result is accomplished."' That is not what is claimed. The claims do not abstractly cover results and it most definitely matters "what ... machinery" is used. A particular machine is required to handle the claimed instruction. If that was not the case, then the Office would be able to find evidence of its use in a single document. It cannot and has not.
This argument is not persuasive. Applicant confuses 102/103 considerations with 101 considerations. The fact that a claim may be novel or non-obvious has no direct bearing on its patentability. Applicant has failed to claim a particular machine as per MPEP 2106.05(b). Claiming otherwise generic components that implement an abstract idea is NOT a particular machine.
Again, how to deal with matrices in a processor is a particular hardware problem. There are no known commonplace method similar using “generic computer functions” as such a computer does not exist.
This argument is not persuasive. The claims aren’t directed to a particular hardware solution, rather they’re directed to otherwise generic hardware elements of a pipeline intended to be used to carry out an abstract idea. Matrix operations, e.g. matrix dot products, are common and part of generic computer functions. Most general purpose processors from Intel, AMD, Apple, Nvidia, etc that are currently available have some math processing incorporated and even before that dedicated math co-processors were widely used, e.g. Intel 8087 coprocessor, for the Intel 8080/8086 processor, was released in 1980. Applicant has, at best, argued that the notion herein takes place in a single instruction as opposed to multiple, but instruction fusion has been around in various forms for at least 10 years, for example Intel’s Core microarchitecture released in 2006. If the argument remains that general hardware could not execute an instruction like TILESTORE or STTILECFG then Applicant should amend the claims to cover the specific differences in these elements that are not present in general hardware rather than rely on the intended use of the hardware to provide distinction. As noted given the ability for reconfigurable systems, emulation, and virtualization, general processors can do a lot – the claims do not distinguish themselves with specific hardware.
Additionally, should the Office's view of the world be correct, then Applicant would like to understand how chemical patents are allowable as any chemical compound is made up of existing elements. Additionally, are all circuits now unpatentable subject matter? Resistors, capacitors, etc. all exist. Is a novel configuration of circuit components now unpatentable? It appears that is what the Office believes is patentable subject matter is plainly wrong. Applicant has no clue where the PTO's line of patentable subject matter ends and begins because it is inconsistent with logic and the law. Again, the Office as pointed to NO case law that supports its position ... it just makes an assertion and provides no legal rationale to support that assertion. What is claimed is something that is known not to exist and very clearly should be patentable in the US as it is in every other country of the world.
Applicant appears to again conflate 101 matters with 102/103 considerations. They are separate considerations. Examiner has laid out the rationale and pointed to sections in the MPEP, which is binding on the Examiner and therefore binding on the prosecution of this case even if Applicant doesn’t feel the MPEP applies to them directly. If Applicant is not satisfied with the conclusion they’re welcome to contact Examiner to discuss the matter in more detail but arguments of this nature - engaging in slippery slope fallacy as an appeal for reconsideration – are not persuasive.
The rejection is sparse on details about the mapping (no particular language of Hansen is highlighted), but Applicant does not believe that the citations of Hansen are of any particular relevance.
This argument is not persuasive. Examiner has provided relevant details and highlighted relevant language where needed. Claim 1 of Hansen is relied upon to teach the instruction format (opcode, storage information, location) particularly the functional unit executing a single instruction for wide operand storage (information) into storage, for a matrix (two-dimensional structure). Examiner has expanded on the rejection above to add clarity but the claim is exceptionally broad – the information is “about usage of storage”, which can be size (control register) or the address or data itself (operands). If there is a particular limitation in question then Applicant is encouraged to highlight it specifically as it may help Examiner understand where further clarification is needed.
With regard to the indefiniteness rejections, Examiner believes he understands Applicant’s motivations but there are other ways to claim the processor not in operation that are definite and clear.
With specific regard to the 101 arguments, Applicant appears to have a misunderstanding of what a particular machine is in 101 considerations. The MPEP and courts have been clear that claiming elements that are otherwise generic save for the recitation of the abstract idea is not a particular machine; if one were to remove the operation/instruction from the current claims they would be little more than a decoder and execution unit, evidence they are otherwise generic parts of a pipeline. The arguments about novelty and non-obviousness are not persuasive or evidence of a particular machine, something can be new and still be an abstract idea. Applicant’s arguments demanding that Examiner furnish evidence of a generic processor are not persuasive arguments and they likely never will be. Applicant should instead claim the specific improvements to the decoder and execution circuitry, not the anticipated or intended results, not the instruction, but the actual hardware changes employed by the elements themselves that make the alleged particular machine different from general components. Examiner understands the argument that this hardware executes and instruction but Applicant has so far failed to claim the changes or features of the hardware itself. The 101 rejection will remain and continued arguments to this effect will not be persuasive and may be held non-compliant or non-responsive.
In the interest of compact prosecution, Examiner suggests that Applicant amend the claims to (a) remove the unsupported language, (b) make the claims more definite, and (c) clarify the hardware distinctions of the decoder and execution circuitry. Doing so successfully will likely overcome all current rejections.
Examiner believes he has addressed the substance of Applicant’s arguments. Applicant is invited to contact Examiner for an interview to address any specific concerns that remain or that Applicant feels were not sufficiently addressed. Doing so may help advance the prosecution of the application beyond the current back and forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183